                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

WILLIAM R. HOLT,

                Plaintiff,

                v.                                              CASE NO. 18-3284-SAC

JOE NORWOOD, et al.,

                Defendants.

                                               ORDER

        Plaintiff filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. On May 15,

2019, this matter was dismissed without prejudice under Fed. R. Civ. P. 41(b). (Docs. 46, 47.)

On November 25, 2019, the Court granted Plaintiff’s request to reopen this case. (Doc. 54.)

        On December 18, 2019, the Court entered an Order (Doc. 65) finding that: Plaintiff is

subject to the “three-strikes” provision under 28 U.S.C. § 1915(g); he may proceed in forma

pauperis only if he establishes a threat of imminent danger of serious physical injury; and his

Complaint presents no claim that Plaintiff was in danger of serious physical injury at the time of

filing. The Court also granted Plaintiff until January 9, 2020, to submit the $400.00 filing fee. On

January 10, 2020, the Court entered an Order (Doc. 69) denying Plaintiff’s motion for

reconsideration and granting Plaintiff an extension of time to January 24, 2020, to submit the

$400.00 filing fee. The Court’s order provided that “[t]he failure to submit the fee by that date

will result in the dismissal of this matter without prejudice and without additional prior notice.”

(Doc. 69, at 2.) Plaintiff has failed to pay the filing fee by the deadline set forth in the order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x
                                                   1
764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS FURTHER ORDERED that the motions at Docs. 61, 63, and 67, are denied as

moot.

        IT IS SO ORDERED.

        Dated January 27, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
